Title: To James Madison from John Dawson, 12 April 1798
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia. April 12. 1798.
I herewith enclose you a copy of the late communications from our envoys [in] Paris—& send a copy of the instructions to your brother William—both have been publishd by the Senate contrary to the sense of a very large majority of our house—I leave it to you to determine on their object.
Altho things have an unpleasant aspect, owing in my judgement, to the infamy of some individuals, & to the imprudence of our commissioners in having any intercourse with them, I cannot help indulging a hope that matters are now in a train of accomodation—I calculate much on the dinner which Talleyrand proposd to take with them, & on their letter to be written on the 10th. of January, especially as we do know that they were in Paris one month after that date.
I believe we shall expend a good deal of money in providing for internal defence, but still think we shall be able to reject the other plans recommended by the President. My best wishes to your family & friends. Yours, with much esteem
J Dawson.
